IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Detention of:
                                                    No. 81209-2-I

 J.S.,                                              DIVISION ONE

                              Appellant.            UNPUBLISHED OPINION


         ANDRUS, J. — J.S. challenges a trial court’s order involuntarily committing him for

14 days of mental health treatment. J.S. contends that the written findings of fact entered

at the conclusion of the commitment hearing are not sufficiently specific to permit

appellate review, and that the supplemental findings entered after the notice of appeal

was filed should be stricken from the record. J.S. further contends that insufficient

evidence supports the trial court’s conclusions that he was gravely disabled and not a

good faith voluntary patient. He also maintains he was deprived of his right to trial by jury

on the 14-day commitment petition. We affirm.

                                                 FACTS

         On February 8, 2020, Designated Crisis Responder (DCR) David Cascella filed a

petition for an initial 72-hour detention of J.S., a 31-year-old man from Whatcom County

with a history of multiple psychiatric hospitalizations and a previous diagnosis of bipolar

disorder. Cascella sought to detain J.S. because, while staying with his mother, he

presented to the emergency room with multiple self-inflicted stab wounds. Cascella



           Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81209-2-I/2


deemed J.S. an imminent risk of harm to himself and gravely disabled because of his

mental health disorder. J.S. was placed on a 72-hour initial detention while he continued

to recover in the intensive care unit of the PeaceHealth St. Joseph Medical Center

(PeaceHealth).

       On February 10, 2020, PeaceHealth filed a petition pursuant to Chapter 71.05

RCW seeking to involuntarily commit J.S. for a period of up to 14 days for evaluation and

treatment. On February 11, 2020, a court commissioner held a probable cause hearing

on the petition. The State presented the testimony of J.S.’s mother, Maude Anderson;

DCR Cascella; and PeaceHealth licensed psychologist, Dr. Nate Reece.

       Anderson testified that J.S. came to stay with her in January 2020, about three

weeks before he was detained. She knew J.S. had become homeless and his mental

state seemed “vulnerable and tenuous,” so she allowed him to stay with her to get some

rest. After that, J.S.’s mental state “went . . . downhill . . . rapidly.” Anderson encouraged

J.S. to obtain voluntary mental health treatment, but he refused. The day before J.S. was

hospitalized, he drove by himself to Seattle in a confused state and called Anderson to

pick him up because he had no money, no gas, and was hearing voices.

       On the morning of February 6, 2020, J.S. told his mother he needed to see a

doctor. While she was getting dressed to leave, she heard her dog “shrieking.” She saw

that J.S. “had the dog pinned down with a wrestling hold with blood squirting out of her

neck and a boning knife in the other hand.” She called 911 for J.S. and took the dog to a

veterinary hospital. When she returned home, Anderson found that J.S. had spread blood

and feces around the room. Anderson subsequently learned from police that J.S. had

stabbed himself multiple times and been taken by police to the emergency department.



                                              2
No. 81209-2-I/3


       Cascella testified he was called to evaluate J.S. based on the concern that J.S.

had stabbed both himself and his mother’s dog. J.S. was “paranoid, guarded, and evasive

of any questions” about his mental health during his first interview. Cascella said that J.S.

minimized the significance of his situation and insisted his mother was a liar. During a

second interview, J.S. admitted he had stabbed himself because he had ordered a

“zygote, which he identified to be in all living things to be terminated.” When Cascella

asked J.S. why he had stabbed the dog, J.S. became “evasive and guarded” and denied

that he ever said anything about zygotes or about stabbing himself.

       Dr. Reece evaluated J.S. while still in the hospital’s ICU. Dr. Reece opined that

J.S. was “gravely disabled” as a result of his untreated mental disorder. Dr. Reece noted

that J.S. had demanded to leave the hospital despite having multiple IVs and a chest tube

in place and that, to the best of his knowledge, J.S. had shown no inclination to remain

hospitalized voluntarily.   Dr. Reece further opined that he did not believe any less

restrictive alternative than hospitalization was in the best interest of J.S. or others.

       J.S. also testified at the hearing. He acknowledged that he had expressed his

desire to be released from the hospital, but denied that he had ever demanded to be

released. He testified he would remain in the hospital voluntarily if necessary to maintain

his Second Amendment right to bear firearms. However, when asked whether he would

stay in the hospital as long as the doctors thought he should, he said “No. Because the

doctors are biased because they work for the hospital where she gets money from their

patients, so no.”

       At the conclusion of the evidence, the commissioner found that as a result of a

mental disorder, J.S. was in danger of serious physical harm resulting from the failure to



                                              3
No. 81209-2-I/4


provide for his essential human needs of health or safety. The commissioner also found

that J.S. was not a good faith voluntary patient.

       On February 11, 2020, the day of the hearing, the commissioner used a boilerplate

form to enter findings of fact, conclusions of law, and an order committing J.S. to up to 14

days of involuntary treatment. On February 19, 2020, J.S., through counsel, timely filed

a motion to revise the commissioner’s ruling.

       On March 6, 2020, before his motion to revise was decided, counsel for J.S. filed

a notice of appeal in this court.

       On March 9, 2020, the State submitted a set of proposed supplemental findings of

fact to the commissioner, noted the proposed findings for consideration by the

commissioner on March 20, and served a copy of this notice on counsel for J.S. The

commissioner signed these supplemental findings on March 20, 2020. J.S.’s attorney

approved the entry of these findings.

       On June 5, 2020, the superior court entered an agreed order dismissing the motion

to revise the commissioner’s order.

                                         ANALYSIS

A. Supplemental Findings of Fact

       J.S. moves to strike the March 20 supplemental findings of fact and contends that

the 14-day order of commitment must be vacated because the boilerplate findings entered

at the conclusion of the hearing are not sufficiently specific to permit appellate review.

       Findings of fact are required following an involuntary commitment hearing. MPR

3.4(b). A superior court's written findings of fact “should at least be sufficient to indicate

the factual bases for the ultimate conclusions.” In re Det. of LaBelle, 107 Wn.2d 196,



                                              4
No. 81209-2-I/5


218, 728 P.2d 138 (1986). The purpose of this requirement is to ensure that the trial court

has properly addressed all issues and that the parties and the appellate court are fully

informed of the basis of the decision.        Id.   Boilerplate findings, without more, are

insufficient to permit meaningful appellate review of a trial court’s involuntary commitment

order. In re Det. of G.D., 11 Wn. App. 2d 67, 70, 450 P.3d 668 (2019).

       J.S. first argues we cannot rely on the March 20 supplemental findings because

the commissioner entered them in violation of RAP 7.2. Under RAP 7.2(a), “[a]fter review

is accepted by the appellate court, the trial court has authority to act in a case only to the

extent provided in this rule . . . .” RAP 7.2(e) authorizes the trial court to hear or determine

“(1) postjudgment motions authorized by the civil rules, the criminal rules, or statutes, and

(2) actions to change or modify a decision that is subject to modification by the court that

initially made the decision.” However, “[i]f the trial court determination will change a

decision then being reviewed by the appellate court, the permission of the appellate court

must be obtained prior to the formal entry of the trial court decision.” RAP 7.2(e).

       J.S. asserts that this court accepted review when he filed his notice of appeal on

March 6, 2020. He contends that under RAP 7.2, the trial court lacked authority to

substantively alter the record without permission from this court or notice to appellate

counsel. The State argues that RAP 7.2 did not restrict the trial court’s authority to enter

supplemental findings because J.S.’s February 19, 2020 motion to revise the

commissioner’s ruling pursuant to RCW 2.24.050 rendered his appeal premature. We

agree with the State.

       In relevant part, RCW 2.24.050 provides:

              All of the acts and proceedings of court commissioners hereunder
       shall be subject to revision by the superior court. . . . Such revision shall be

                                               5
No. 81209-2-I/6


        upon the records of the case, and the findings of fact and conclusions of
        law entered by the court commissioner, and unless a demand for revision
        is made within ten days from the entry of the order or judgment of the court
        commissioner, the orders and judgments shall be and become the orders
        and judgments of the superior court, and appellate review thereof may be
        sought in the same fashion as review of like orders and judgments entered
        by the judge.

Under the plain and unambiguous language of this statute, when a timely motion to revise

a court commissioner’s order is filed, the court commissioner’s order is not yet final and

appealable. RAP 2.2(a)(1) provides that a party may appeal from “[t]he final judgment

entered in any action or proceeding.” Thus, until the court rules on a pending motion to

revise a commissioner ruling or until the party withdraws that motion, an appeal is

premature. 1

        Here, J.S.’s motion to revise remained pending when J.S. filed his notice of appeal

on March 6, 2020 and when the commissioner entered the supplemental findings on

March 20, 2020. Accordingly, J.S.’s appeal had not yet been perfected, and RAP 7.2 did

not yet apply.

        A premature filing of the notice of appeal is not fatal to J.S.’s claim. A notice of

appeal filed after the announcement of a decision but before entry of the final decision is

treated as if it had been filed on the day following entry of the decision. RAP 5.2(g); Soper

v. Knaflich, 26 Wn. App. 678, 680-81, 613 P.2d 1209 (1980). Here, the decision, including

the supplemental findings, became final only when the trial court signed the agreed order

dismissing J.S.’s revision motion on June 5, 2020. This court could not have “accepted”

J.S.’s appeal before this date.



        1  J.S. contends trial courts never have the authority to enter supplemental findings of fact. We note
that CR 52(b) states that a party may, within 10 days after entry of a judgment, move the court to amend
its findings of fact or make additional findings of fact “and may amend the judgment accordingly.”

                                                      6
No. 81209-2-I/7


       J.S relies on G.D. to support his argument that we cannot consider the March 20

supplemental findings, but that case is readily distinguishable. In G.D., the superior court

entered supplemental findings of fact and conclusions of law more than two months after

the probable cause hearing and after this court had accepted G.D.’s case for review. 11

Wn. App. 2d at 68-69. In so doing, the court did not provide notice to appellate counsel

or seek permission from this court pursuant to RAP 7.2.            This court held that the

supplemental findings were entered in violation of RAP 7.2 because they were entered

without permission of the appellate court after an appeal was properly filed. 11 Wn. App.

2d at 71-72. Although a local county rule provided for entry of supplemental findings and

conclusions after the notice of appeal was filed, we determined that this local rule could

not circumvent the requirements of RAP 7.2. 11 Wn. App. 2d at 71. Finally, because

G.D. had appellate counsel at the time the trial court entered the supplemental findings,

we concluded the State’s failure to notify appellate counsel prior to the entry of these

findings violated principles of basic due process. Id. at 72.

       Here, unlike in G.D., J.S. invoked the trial court’s jurisdiction by filing a motion to

revise the commissioner’s ruling before the State and J.S.’s attorney agreed to the entry

of supplemental findings. An appealable order did not exist until the trial court either ruled

on or dismissed this motion to revise. Thus, the trial court had jurisdiction over the matter

at the time the supplemental findings were entered, and there was no need to seek

permission from the appellate court pursuant to RAP 7.2.

       J.S. next asks us to disregard the supplemental findings because they were

entered without notice to appellate counsel.        However, the record shows that the

proposed supplemental findings were filed on March 9, 2020, more than a week before



                                              7
No. 81209-2-I/8


appellate counsel was appointed on March 17, 2020. There is nothing in the record to

show that appellate counsel was not notified of the pending motion to revise or the

pending motion for the entry of supplemental findings.

       J.S.’s motion to strike the supplemental findings is denied. The record, with the

addition of the supplemental findings, was sufficiently specific to permit appellate review.

B. Sufficiency of the Evidence

       J.S. next argues that the evidence was insufficient to support the trial court’s

conclusion that, as a result of a mental disorder, he was gravely disabled under former

RCW 71.05.020(22)(a). 2

       Appellate review of the trial court's ruling on involuntary commitment is limited to

determining whether substantial evidence supports the findings and, if so, whether those

findings support the conclusion of law and judgment. In re Det. of T.C., 11 Wn. App. 2d

51, 450 P.3d 1230 (2019). Substantial evidence is “evidence in sufficient quantum to

persuade a fair-minded person of the truth of the declared premise.” In re Det. of A.S.,

91 Wn. App. 146, 162, 955 P.2d 836 (1998) (quoting Holland v. Boeing Co., 90 Wn.2d

384, 390, 583 P.2d 621 (1978). The burden is on the challenging party to demonstrate

that substantial evidence does not support a finding of fact. Id. at 162. We do not review

credibility determinations. In re Det. of H.N., 188 Wn. App. 744, 763, 355 P.3d 294 (2015).

       A court may commit an individual to up to 14 days of involuntary treatment if the

State demonstrates by a preponderance of the evidence that, as a result of a mental

disorder, the person “presents a likelihood of serious harm, or is gravely disabled.”




       2 Former RCW 71.05.020(22) was amended in 2020 and recodified as RCW 71.05.020(23). See
LAWS OF 2020, ch. 302, § 3. The amendments do not affect our analysis.

                                              8
No. 81209-2-I/9


Former RCW 71.05.230(1) 3; H.N., 188 Wn. App. 744 762.. A person is “gravely disabled”

if, as the result of a mental disorder, they are “in danger of serious physical harm resulting

from a failure to provide for his or her essential human needs of health or safety.” Former

RCW 71.05.020(22)(a).

       To meet its burden of establishing an individual is “gravely disabled,” the State

must present “recent, tangible evidence of failure or inability to provide for such essential

human needs as food, clothing, shelter, and medical treatment.” LaBelle, 107 Wn.2d at

204-05. The State must also show the failure or inability to provide for essential needs

presents “a high probability of serious physical harm within the near future unless

adequate treatment is afforded.” Id. at 204-05.

       The commissioner found that J.S. suffers from an unspecified psychotic disorder

and that as a result, he was in danger of serious physical harm resulting from his failure

to provide for his essential needs of health and safety. It found that J.S. had been

hospitalized three times for mental health reasons, that he had historically been resistant

to getting help, and according to his mother, he had not been receiving mental health

treatment for two years before this hospitalization. He had become delusional, believing

Mossad and the CIA were using computers to take over the world and demanding that

his mother unplug all of their electronics. He slept very little, woke his mother continually,

and expressed feelings that he would be “better off dead.” After his admission to the ICU,

J.S. explained that he had stabbed himself because a particular kind of “zygote” needed

to be terminated. He had acted out while in the hospital, leading it to call a “code gray”

twice due to his behavior.


       3 Former RCW 71.05.230(1) was amended in 2020 and recodified as RCW 71.05.240(4)(a). See
LAWS OF 2020, ch. 302, § 36. The amendments do not affect our analysis.

                                              9
No. 81209-2-I/10


       The evidence amply supports these findings. J.S.’s mother testified that J.S. has

a long and difficult mental health history and that his mental health deteriorated rapidly

during the three weeks prior to his hospitalization. She explained that J.S. repeatedly

refused her efforts to get him to go to the hospital. On the day he finally agreed that he

needed a doctor, February 6, 2020, he stabbed himself multiple times, and when admitted

to the hospital, was in “very critical medical condition.” He had a neck wound requiring

sutures. He had two stab wounds to his chest. He had a “pneumothorax” 4 on his left

side, a lung laceration, and an abdominal wound. He experienced acute respiratory

failure requiring intubation. He was admitted into the hospital’s ICU. His treatment team

had removed his chest tube the same day as the probable cause hearing, on February

11, 2020. And his medical providers had yet to determine how well J.S.’s lungs were

functioning and he remained under close observation.

       Dr. Nate Reece, the licensed psychologist who evaluated J.S., testified that, in his

opinion, J.S. suffers from a psychotic disorder, and that he is experiencing delusions or

command hallucinations causing him to act dangerously and impulsively to the extent

where he hurt himself and the family dog. And despite having a chest tube in place, J.S.

demanded to leave the hospital. Dr. Reece testified that this impulsive behavior, leading

to a near-death situation, and his desire to leave the hospital while in a grave medical

condition demonstrated that J.S. was gravely disabled. Both Cascella and Dr. Reece

testified that J.S. did not seem to understand the severity of his mental health crisis or his




       4We assume this is a typographical error in the transcript and the witness meant he suffered a
“pneumohemothorax,” the accumulation of blood and gas in the pleural cavity of the lungs. WEBSTER’S
THIRD NEW INTERNATIONAL DICTIONARY 1746 (2002).

                                                 10
No. 81209-2-I/11


physical injuries and that he repeatedly asked to leave the hospital against medical advice

while still recovering in the intensive care unit from his self-inflicted wounds.

       J.S. notes that the State did not allege he posed a likelihood of serious harm to

himself, the alternative ground for involuntary commitment under RCW 71.05.240(4)(a),

even though the evidence arguably would have established that allegation. In LaBelle,

the court stated that to prove grave disability, the danger of harm need not be “evidenced

by recent, overt acts.” Id. at 204. Instead, the risk of harm “usually arises from passive

behavior,” such as when a person falls or is unable to “provide for his or her essential

needs.” Id. But nothing in LaBelle indicates that a recent overt act of self-harm cannot

also serve as proof for an allegation that an individual is gravely disabled because his

inability to provide for essential needs presents “a high probability of serious physical

harm within the near future unless adequate treatment is afforded.” Id. at 204-05.

       J.S. also argues that the evidence was insufficient to support the trial court’s

conclusion that he was not a good faith voluntary patient. We disagree.

       Where a potential detainee has put her status as a good faith voluntary
       patient at issue, the burden is on the State to show by a preponderance of
       the evidence that the patient has not in good faith volunteered for
       appropriate treatment before involuntary treatment may be ordered.

In re Detention of Kirby, 65 Wn. App. 862, 870-71, 829 P.2d 1139 (1992). A person

qualifies as a good faith voluntary patient if he or she expresses willingness to comply

with the prescribed plan of treatment and does not have a history that belies such an

expression of willingness. In re Det. of Chorney, 64 Wn. App. 469, 478-79, 825 P.2d 330

(1992).

       Here, substantial evidence established that J.S. was not a good faith voluntary

patient. J.S.’s mother testified that, prior to the stabbing incident, he resisted her attempts

                                              11
No. 81209-2-I/12


to get him to the hospital for treatment. While still in the intensive care unit, J.S. expressed

his desire to leave and was evasive and dismissive when speaking to hospital staff. At

the hearing, he initially testified that he would remain in the hospital voluntarily if he could

retain his constitutional right to bear firearms. However, he refused to agree to remain in

the hospital as long as his doctors thought he should because he thought they were

biased. And he did not indicate that he would voluntarily seek treatment if he were to be

released.

       J.S. analogizes his case to Kirby, but that case is distinguishable. In Kirby, the

State “offered the petition for 14-day involuntary treatment . . . [which stated] Kirby was

not a good faith voluntary patient merely [because] she . . . is too impulsive.” 65 Wn. App.

at 869-70. The State also “relied on the testimony of an emergency room social worker .

. . that Kirby stated she took an overdose because of thoughts of having to kill a child,

and that Kirby had vacillated about taking her medication and coming to the hospital.” Id.

at 870. The Kirby court determined that although the evidence “certainly justifies a

conclusion Kirby was ill, we fail to see how any of it relates to the question of whether she

could be considered a good faith voluntary patient.” Id. The court reasoned that Kirby

voluntarily sought mental health treatment initially, and that “the record from the . . .

hearing contains repeated lucid and rational assurances by Kirby that if released she

would see her psychiatrist, follow his advice . . . and contact her doctor . . . if she sensed

a recurrence of mental disturbances.” Id.

       In contrast, J.B. repeatedly expressed his desire to leave the hospital despite his

serious medical condition and did not indicate that he would continue mental health

treatment if released. Although he indicated that he did not want to lose his firearm rights,



                                              12
No. 81209-2-I/13


he nevertheless refused to agree to remain in the hospital as long as his doctors thought

necessary. The evidence was sufficient to support a finding that J.S. was not a good faith

voluntary patient.

C. Right to Trial by Jury

       J.S. argues that the statutes and court rules pertaining to 14-day commitment

proceedings unconstitutionally deprive detainees of their constitutional right to a trial by

jury. However, in In re the Detention of S.E., 199 Wn. App. 609, 400 P.3d 1271 (2017),

this court thoroughly analyzed the history of the right to a jury trial in this state and rejected

the proposition that such a right exists for 14-day commitment proceedings. J.S.’s case

is not distinguishable from S.E.

       J.S. argues S.E. was wrongly decided. In particular, he relies on In re Detention

of Ellern, 23 Wn.2d 219, 160 P.2d 639 (1945) in support of his assertion that this right

existed at the time of the adoption of the state constitution. But this court recently rejected

the same argument in T.C., 11 Wn. App. at 59-60. As the T.C. court recognized, Ellern

is readily distinguishable because it involved an individual who had been detained for five

months and was facing indefinite involuntary commitment. T.C. at 60.

       Moreover, as the T.C. court noted, Washington courts have recently held that there

is no state constitutional right to a jury trial in proceedings seeking longer terms of

involuntary commitment. See In re Det. of C.B., 9 Wn. App. 2d 179, 183, 443 P.3d 811

(2019) (90-day involuntary commitment proceedings); In re Det. of M.W., 185 Wn.2d 633,

663, 374 P.3d 1123 (2016) (180-day recommitment hearing after dismissal of felony

charges based on a finding that defendant was not competent to stand trial). We are not




                                               13
No. 81209-2-I/14


persuaded that we should depart from our well-established precedent that no right to jury

trial exists for 14-day commitment proceedings.

      Affirmed.




WE CONCUR:




                                           14